DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 13 and 23 the prior art taken alone or in combination fails to teach or disclose a device for estimating a volume representative of particles of interest arranged in a sample, the sample extending in at least one sample plane, the sample comprising a processor configured to receive an image of the sample acquired by the image sensor and using the image of the sample, and a holographic propagation operator so as to calculate a complex expression of the exposure light wave at various positions distant from the detection plane, and form a complex image corresponding to a distribution of the complex expression of the exposure light wave in the sample plane, detect of regions of interest, using of the complex image, each region of interest being associated with a particle of interest, determine a size of each region of interest, and estimate a volume representative of the particles of interest as a function of the size of each region of interest, each particle of interest being assumed to be spherical in combination with the entirety of elements of instant claims 13 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Michael P LaPage/Primary Examiner, Art Unit 2886